Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of September 23, 2016 by and among LANDEC CORPORATION, a Delaware
corporation (the “Borrower”), the other Persons party hereto as Grantors
(collectively with the Borrower and any additional entities which become parties
to this Security Agreement by executing a Security Agreement Supplement hereto
in substantially the form of Annex I hereto , each a “Grantor”, and
collectively, the “Grantors”), and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the lenders party to the
Credit Agreement referred to below.

 

PRELIMINARY STATEMENT

 

The Borrower, each other Grantor, the Administrative Agent and the Lenders are
entering into a Credit Agreement dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Each Grantor is entering into this Security Agreement in
order to induce the Administrative Agent and the Lenders to enter into and
extend credit to the Borrower under the Credit Agreement and to secure the
Secured Obligations that it has agreed to guarantee pursuant to Article X of the
Credit Agreement.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1.     Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

1.2.     Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

 

1.3.     Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Closing Date” means the date of the Credit Agreement.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

“Commercial Tort Claims” means the commercial tort claims as defined in Article
9 of the UCC, including each commercial tort claim specifically described on
Exhibit I.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by such Loan Party with such banking
institution.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Event of Default” means an event described in Section 5.1.

 

“Excluded Accounts” means (a) the Deposit Account of the Borrower at Stifel
described on Exhibit B for so long as such Deposit Account does not contain
funds and other property in an amount greater than $100,000 at any time and (b)
the Deposit Account of the Borrower at Citibank for so long as such Deposit
Account (i) is not permitted to be pledged as Collateral pursuant to the
Borrower’s self-insurance policy and (ii) does not contain funds and other
property in an amount greater than $100,000 above the minimum required to be
held in such Deposit Account pursuant to the Borrower’s self-insurance policy at
any time.

 

“Excluded Property” means (a) the Windset Investment permitted under Section
6.04(n) of the Credit Agreement, (b) any owned real property, (c) any
intent-to-use trademark application prior to the filing of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto and (d) any property subject
to a purchase money arrangement or capital lease permitted to be incurred
pursuant to Section 6.01(e) of the Credit Agreement; provided that “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

 
2

--------------------------------------------------------------------------------

 

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC,
including, without limitation, all interests in a partnerships and limited
liability companies which do not constitute Securities under Article 8 of the
UCC and all Pledged Operating Agreements and Pledged Partnership Agreements.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors (other than Excluded Property), whether or not
physically delivered to the Administrative Agent pursuant to this Security
Agreement.

 

“Pledged Company” means each issuer of Pledged Collateral described on Exhibit G
and each other Person, all or a portion of whose Equity Interests is acquired or
otherwise owned by a Grantor on or after the date hereof.

 

“Pledged Operating Agreements” means all limited liability company operating
agreements of each Pledged Company that is a limited liability company and all
rights, powers, and remedies of the Grantors thereunder.

 

“Pledged Partnership Agreements” means all partnership agreements of each
Pledged Company that is a partnership and all rights, powers, and remedies of
the Grantors thereunder.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

 
3

--------------------------------------------------------------------------------

 

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Parties” shall have the meaning set forth in the Credit Agreement.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II.
GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

(i)      all Accounts;

 

(ii)     all Chattel Paper;

 

 
4

--------------------------------------------------------------------------------

 

 

(iii)     all Copyrights, Patents and Trademarks;

 

(iv)    all Documents;

 

(v)     all Equipment;

 

(vi)    all Fixtures;

 

(vii)   all General Intangibles;

 

(viii)  all Goods;

 

(ix)     all Instruments;

 

(x)      all Inventory;

 

(xi)     all Investment Property;

 

(xii)    all cash or cash equivalents;

 

(xiii)   all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

(xiv)   all Deposit Accounts with any bank or other financial institution;

 

(xv)    all Commercial Tort Claims; and

 

(xvi)   all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

to secure the prompt and complete payment and performance of the Secured
Obligations; provided that the Collateral shall not include any Excluded
Property.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the Secured
Parties that:

 

3.1.     Title, Authorization, Validity, Enforceability, Perfection and
Priority. Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by proper corporate, limited liability company,
partnership or similar proceedings, as applicable, of such Grantor, and this
Security Agreement constitutes a legal valid and binding obligation of such
Grantor and creates a security interest which is enforceable against such
Grantor in all Collateral it now owns or hereafter acquires, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
When financing statements have been filed in the appropriate offices against
such Grantor in the locations listed on Exhibit H, the Administrative Agent will
have a fully perfected first priority security interest in that Collateral of
such Grantor in which a security interest may be perfected by filing, subject
only to Liens permitted under Section 4.1(e).

 

 
5

--------------------------------------------------------------------------------

 

 

3.2.     Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

 

3.3.     Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), is disclosed in Exhibit A; such Grantor
has no other places of business except those set forth in Exhibit A.

 

3.4.     Collateral Locations. All of such Grantor’s locations where Collateral
is located are listed on Exhibit A. All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

 

3.5.     Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

 

3.6.     Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.

 

3.7.     Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. The Administrative Agent will have a fully perfected first
priority security interest in the Collateral listed on Exhibit C, subject only
to Liens permitted under Section 4.1(e).

 

3.8.     Accounts and Chattel Paper.

 

(a)     The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all material respects in all records of such Grantor
relating thereto and in all invoices with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     With respect to its Accounts, (i) all Accounts represent bona fide sales
of Inventory or rendering of services to Account Debtors in the ordinary course
of such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) to such Grantor’s knowledge, there are no setoffs, claims or
disputes existing or asserted with respect thereto and such Grantor has not made
any agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by such Grantor in the ordinary
course of its business for prompt payment and disclosed to the Administrative
Agent; (iii) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements with respect
thereto; (iv) such Grantor has not received any notice of proceedings or actions
which are threatened or pending against any Account Debtor which could
reasonably be expected to result in any adverse change in such Account Debtor’s
financial condition; and (v) such Grantor has no knowledge that any Account
Debtor has become insolvent or is generally unable to pay its debts as they
become due.

 

(c)     In addition, with respect to all of its Accounts, (i) the amounts shown
on all invoices and statements with respect thereto are actually and absolutely
owing to such Grantor as indicated thereon and are not in any way contingent,
and (ii) to such Grantor’s knowledge, all Account Debtors have the capacity to
contract.

 

3.9.     Inventory. With respect to any of its Inventory, (a) such Inventory
(other than Inventory in transit) is located at one of such Grantor’s locations
set forth on Exhibit A, (b) no Inventory (other than Inventory in transit) is
now, or shall at any time or times hereafter be stored at any other location
except as permitted by Section 4.1(g), (c) such Grantor has good, indefeasible
and merchantable title to such Inventory and such Inventory is not subject to
any Lien or security interest or document whatsoever except for the security
interest granted to the Administrative Agent hereunder, for the benefit of the
Administrative Agent and Secured Parties, and Permitted Encumbrances, (d) such
Inventory is of good and merchantable quality, free from any defects, (e) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
(f) such Inventory has been produced in accordance with the Federal Fair Labor
Standards Act of 1938, as amended, and all rules, regulations and orders
thereunder, and (g) the completion of manufacture, sale or other disposition of
such Inventory by the Administrative Agent following an Event of Default shall
not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.

 

3.10.     Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and a short-form patent, trademark and/or copyright security agreement (in
form and substance reasonably acceptable to the Administrative Agent) with the
United States Copyright Office and the United States Patent and Trademark
Office, as applicable, fully perfected first priority security interests in
favor of the Administrative Agent on such Grantor’s Patents, Trademarks and
Copyrights, such perfected security interests are enforceable as such as against
any and all creditors of and purchasers from such Grantor; and all action
necessary or desirable to protect and perfect the Administrative Agent’s Lien on
such Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.

 

3.11.     Filing Requirements. None of its Equipment is covered by any
certificate of title, except for the vehicles described in Part I of Exhibit E.
None of the Collateral owned by it is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (a) the
vehicles described in Part II of Exhibit E and (b) Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit D. The legal
description, county and street address of each property on which any Fixtures
are located is set forth in Exhibit F together with the name and address of the
record owner of each such property.

 

 
7

--------------------------------------------------------------------------------

 

 

3.12.     No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements (a)
naming the Administrative Agent on behalf of the Secured Parties as the secured
party and (b) in respect to other Liens permitted under Section 6.02 of the
Credit Agreement.

 

3.13.     Pledged Collateral.

 

(a)     Exhibit G sets forth a complete and accurate list of all of the Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Secured Parties
hereunder and Permitted Encumbrances. Such Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible,
(iii) all such Pledged Collateral held by a securities intermediary is covered
by a control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control and
(iv) all Pledged Collateral which represents Indebtedness owed to such Grantor
has been duly authorized, authenticated or issued and delivered by the issuer of
such Indebtedness, is the legal, valid and binding obligation of such issuer and
such issuer is not in default thereunder.

 

(b)     In addition, (i) none of the Pledged Collateral owned by it has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

(c)     Except as set forth in Exhibit G, such Grantor owns 100% of the issued
and outstanding Equity Interests which constitute Pledged Collateral owned by it
and none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.

 

 
8

--------------------------------------------------------------------------------

 

 

ARTICLE IV.
COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such additional Grantor agrees that:

 

4.1.     General.

 

(a)     Collateral Records. Such Grantor will maintain complete and accurate
books and records with respect to the Collateral owned by it, and furnish to the
Administrative Agent with sufficient copies for each of the Lenders, such
reports relating to such Collateral as the Administrative Agent shall from time
to time reasonably request.

 

(b)     Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first priority (subject to Liens
permitted under Section 6.02 of the Credit Agreement which have priority as a
matter of law) perfected security interest in and, if applicable, Control of,
the Collateral owned by such Grantor. Any financing statement filed by the
Administrative Agent may be filed in any filing office in any UCC jurisdiction
and may (i) indicate such Grantor’s Collateral (1) as all assets of the Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction (except, solely with respect to the financing statement for Apio,
Inc., such financing statement shall exclude the Windset Investment), or (2) by
any other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information described in the foregoing sentence to the Administrative
Agent promptly upon request. Such Grantor also ratifies its authorization for
the Administrative Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

 

(c)     Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent reasonably requests, statements and schedules further
identifying and describing the Collateral owned by it and such other reports and
information in connection with its Collateral as the Administrative Agent may
reasonably request, all in such detail as the Administrative Agent may specify.
Such Grantor also agrees to take any and all actions necessary to defend title
to the Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder.

 

(d)     Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.

 

 
9

--------------------------------------------------------------------------------

 

 

(e)     Liens. Such Grantor will not create, incur, or suffer to exist any Lien
on the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens permitted under Section 6.02 of the Credit
Agreement.

 

(f)     Other Financing Statements. Such Grantor will not authorize the filing
of any financing statement naming it as debtor covering all or any portion of
the Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party, and
(ii) in respect to other Liens permitted under Section 6.02 of the Credit
Agreement. Such Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

(g)     Locations. Such Grantor will not (i) maintain any Collateral owned by it
at any location other than (x) those locations listed on Exhibit A or disclosed
to Administrative Agent pursuant to clause (ii) of this Section, (y) locations
(other than any location in Mexico) in which Collateral with fair market value
not in excess of $5,000,000 in the aggregate for all such locations is stored or
located and (z) locations in which Collateral with fair market value not in
excess of $2,500,000 in the aggregate for all such locations in Mexico is stored
or located, (ii) otherwise change, or add to, such locations without the
Administrative Agent’s prior written consent (and if the Administrative Agent
gives such consent, such Grantor will concurrently therewith obtain a Collateral
Access Agreement for each such location), or (iii) change its principal place of
business or chief executive office from the location identified on Exhibit A,
other than as permitted by the Credit Agreement.

 

(h)     Compliance with Terms. Such Grantor will perform and comply in all
material respects with all obligations in respect of the Collateral owned by it
and all agreements to which it is a party or by which it is bound relating to
such Collateral.

 

4.2.     Receivables.

 

(a)     Certain Agreements on Receivables. Such Grantor will not make or agree
to make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence and continuance of
an Event of Default, such Grantor may reduce the amount of Accounts arising from
the sale of Inventory in accordance with its present policies and in the
ordinary course of business.

 

(b)     Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

 

(c)     Delivery of Invoices. Such Grantor will deliver to the Administrative
Agent immediately upon its request after the occurrence and during the
continuation of an Event of Default duplicate invoices with respect to each
Account owned by it bearing such language of assignment as the Administrative
Agent shall specify.

 

(d)     Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

 

 
10

--------------------------------------------------------------------------------

 

 

4.3.     Inventory and Equipment.

 

(a)     Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.

 

(b)     Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. In the event any Account Debtor
returns Inventory (other than perishable Inventory) to such Grantor when an
Event of Default exists, such Grantor, upon the request of the Administrative
Agent, shall: (i) hold the returned Inventory in trust for the Administrative
Agent; (ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to the Administrative
Agent’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Administrative Agent’s prior written consent. All
returned Inventory shall be subject to the Administrative Agent’s Liens thereon.

 

(c)     Equipment. Such Grantor will not, without the Administrative Agent’s
prior written consent, alter or remove any identifying symbol or number on any
of such Grantor’s Equipment constituting Collateral.

 

4.4.     Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Administrative Agent upon receipt and immediately thereafter
deliver to the Administrative Agent any Chattel Paper, Securities and
Instruments constituting Collateral, (c) upon the Administrative Agent’s
request, deliver to the Administrative Agent (and thereafter hold in trust for
the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral.

 

4.5.     Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, giving
the Administrative Agent Control.

 

4.6.     Pledged Collateral.

 

(a)     Changes in Capital Structure of Issuers. Such Grantor will not (i)
permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral owned by it to dissolve, merge, liquidate, retire any of its Equity
Interests or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
Permitted Encumbrances and sales of assets permitted pursuant to Section 4.1(d))
or merge or consolidate with any other entity, or (ii) vote any such Pledged
Collateral in favor of any of the foregoing.

 

 
11

--------------------------------------------------------------------------------

 

 

(b)     Issuance of Additional Securities. Such Grantor will not permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral owned by
it to issue additional Equity Interests, any right to receive the same or any
right to receive earnings, except to such Grantor or as otherwise permitted
under the Credit Agreement.

 

(c)    Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders.

 

(d)     Exercise of Rights in Pledged Collateral.

 

(i)     Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.

 

(ii)     Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting Pledged Collateral as if it
were the absolute owner thereof.

 

(iii)     Such Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral owned
by it to the extent not in violation of the Credit Agreement other than any of
the following distributions and payments (collectively referred to as the
“Excluded Payments”): (A) dividends and interest paid or payable other than in
cash in respect of such Pledged Collateral, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and

 

(iv)     All Excluded Payments and all other distributions in respect of any of
the Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

 
12

--------------------------------------------------------------------------------

 

 

4.7.     Intellectual Property.

 

(a)     Such Grantor will secure all consents and approvals necessary or
appropriate for the assignment to or benefit of the Administrative Agent of any
License held by such Grantor and to enforce the security interests granted
hereunder.

 

(b)     Such Grantor shall notify the Administrative Agent immediately if it
knows or has reason to know that any application or registration relating to any
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.

 

(c)     In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Administrative Agent periodic written notice thereof (and in
no event less frequently than quarterly), and, upon request of the
Administrative Agent, such Grantor shall execute and deliver any and all
short-form patent, trademark and/or copyright security agreements as the
Administrative Agent may request to evidence the Administrative Agent’s first
priority security interest on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor relating thereto or represented thereby.

 

(d)     Such Grantor shall take all actions necessary or requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing) material to its business,
including the filing of applications for renewal, affidavits of use, affidavits
of noncontestability and opposition and interference and cancellation
proceedings.

 

(e)     Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the
Administrative Agent shall deem appropriate under the circumstances to protect
such Patent, Trademark or Copyright. In the event that such Grantor institutes
suit because any of its Patents, Trademarks or Copyrights constituting
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall comply with Section 4.8.

 

4.8.     Commercial Tort Claims. Such Grantor shall promptly, and in any event
within ten (10) Business Days after the same is acquired by it, notify the
Administrative Agent of any commercial tort claim (as defined in the UCC)
acquired by it and, unless the Administrative Agent otherwise consents, such
Grantor shall enter into an amendment to this Security Agreement, in the form of
Exhibit J hereto, granting to Administrative Agent a first priority security
interest in such commercial tort claim.

 

4.9.     Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit, it shall promptly, and in any event within ten (10)
Business Days after becoming a beneficiary, notify the Administrative Agent
thereof and cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter-of-Credit Rights to the Administrative Agent and (ii)
agree to direct all payments thereunder to a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

 
13

--------------------------------------------------------------------------------

 

 

4.10.     Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law.

 

4.11.     No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

 

4.12.     Insurance. In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall be in an amount equal
to the lesser of the total Commitment or the total replacement cost value of the
Collateral located in such “Special Flood Hazard Area” and at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.

 

(b)     All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Secured Parties) as an additional insured or as
lender’s loss payee, as applicable, and shall contain lender loss payable
clauses or mortgagee clauses, through endorsements in form and substance
reasonably satisfactory to the Administrative Agent, which provide that: (i) all
proceeds thereunder with respect to any Collateral shall be payable to the
Administrative Agent; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and lender loss payable or mortgagee clauses may be canceled,
amended, or terminated only upon at least thirty (30) days prior written notice
given to the Administrative Agent.

 

(c)     All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain or maintain any insurance as required by this
Section, the Administrative Agent may obtain such insurance at the Borrower’s
expense. By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from the Grantor’s failure to maintain
such insurance or pay any premiums therefor.

 

4.13.     Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral (a) with fair market value in excess of $5,000,000 in the
aggregate for all such locations (other than any such location in Mexico) is
stored or located or (b) with respect to locations in Mexico, with fair market
value not in excess of $2,500,000 in the aggregate for all such locations in
Mexico is stored or located, in each case, which agreement or letter shall
provide access rights, contain a waiver or subordination of all Liens or claims
that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent.

 

4.14.     Deposit Account Control Agreements. Such Grantor will provide to the
Administrative Agent upon the Administrative Agent’s request, a Deposit Account
Control Agreement duly executed on behalf of each financial institution holding
a Deposit Account of such Grantor, other than Excluded Accounts.

 

 
14

--------------------------------------------------------------------------------

 

 

4.15.     Change of Name or Location; Change of Fiscal Year. Such Grantor shall
not (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address or corporate offices or the location of its
records concerning the Collateral as set forth in this Security Agreement, (c)
change the type of entity that it is, (d) change its organization identification
number, if any, issued by its state of incorporation or other organization, or
(e) change its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least ten (10) days prior written
notice of such change and the Administrative Agent shall have acknowledged in
writing that either (1) such change will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (2) any reasonable action requested by the Administrative Agent
in connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of the Secured Parties, in any Collateral), provided that, any new
location shall be in the continental U.S. Such Grantor shall not change its
fiscal year which currently ends on the last Sunday in May.

 

ARTICLE V.
EVENTS OF DEFAULT AND REMEDIES

 

5.1.     Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

 

(a)     Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false as of
the date on which made.

 

(b)     Any Grantor shall fail to observe or perform any of the terms or
provisions of Article IV.

 

(c)     Any Grantor shall fail to observe or perform any of the terms or
provisions of this Security Agreement (other than a breach which constitutes an
Event of Default under any other Section of this Article V), and such failure
shall continue unremedied for a period of ten (10) Business Days after the
earlier of knowledge of such breach or notice thereof from the Administrative
Agent.

 

(d)     The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

 

(e)     Any Equity Interest which is included within the Collateral shall at any
time constitute a Security or the issuer of any such Equity Interest shall take
any action to have such interests treated as a Security unless (i) all
certificates or other documents constituting such Security have been delivered
to the Administrative Agent and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Administrative Agent has
entered into a control agreement with the issuer of such Security or with a
securities intermediary relating to such Security and such Security is defined
as such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise.

 

5.2.     Remedies.

 

(a)     Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may exercise any or all of the following rights and
remedies:

 

(i)     those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
shall not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;

 

 
15

--------------------------------------------------------------------------------

 

 

(ii)     those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

 

(iii)     give notice of sole control or any other instruction under any Deposit
Account Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

 

(iv)     without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

 

(v)     concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

 

(b)     The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

 

(c)     The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.

 

(d)     Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

 

(e)     If, after the Credit Agreement has terminated by its terms and all of
the Obligations have been paid in full, there remain Swap Agreement Obligations
outstanding, the Required Lenders may exercise the remedies provided in this
Section 5.2 upon the occurrence of any event which would allow or require the
termination or acceleration of any Swap Agreement Obligations pursuant to the
terms of the Swap Agreement.

 

 
16

--------------------------------------------------------------------------------

 

 

(f)     Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.

 

(g)     Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

 

5.3.     Grantor’s Obligations Upon an Event of Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:

 

(a)     assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Administrative Agent, whether at a Grantor’s premises or elsewhere;

 

(b)     permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

 

(c)     take, or cause an issuer of Pledged Collateral to take, any and all
actions reasonably necessary to register or qualify the Pledged Collateral to
enable the Administrative Agent to consummate a public sale or other disposition
of the Pledged Collateral; and

 

(d)     at its own expense, cause the independent certified public accountants
then engaged by each Grantor to prepare and deliver to the Administrative Agent
and each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.

 

 
17

--------------------------------------------------------------------------------

 

 

5.4.     Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or (if
contractually permitted) sublicense any intellectual property rights now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the
Administrative Agent may sell any of such Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased the
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

 

ARTICLE VI.
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1.     Account Verification. The Administrative Agent may at any time after
the occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

 

6.2.     Authorization for Administrative Agent to Take Certain Action.

 

(a)     Each Grantor irrevocably authorizes the Administrative Agent at any time
and from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney-in-fact (i) to endorse and
collect any cash proceeds of the Collateral, (ii) to file any financing
statement with respect to the Collateral and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iii) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(iv) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens that are permitted under Section 6.02 of the
Credit Agreement), (v) to contact Account Debtors for any reason, (vi) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (vii) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (viii) to exercise all of such Grantor’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral, (ix) to settle, adjust, compromise, extend or renew the Receivables,
(x) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xi) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xii) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xiii) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xiv) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement or under
the Credit Agreement.

 

 
18

--------------------------------------------------------------------------------

 

 

(b)     All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and Secured Parties, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent agrees that, except for the
powers granted in Section 6.2(a)(ii)-(iii), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing.

 

6.3.     Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) OF THE GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE
RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

 

6.4.     Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THEIR OR
THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

 
19

--------------------------------------------------------------------------------

 

 

ARTICLE VII.
GENERAL PROVISIONS

 

7.1.     Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to Grantors, addressed as set forth in Article IX, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such
Secured Party as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any other Secured Party, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

 

7.2.     Limitation on Administrative Agent’s and Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. The Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.

 

 
20

--------------------------------------------------------------------------------

 

 

7.3.     Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

7.4.     Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 7.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

 

7.5.     Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 7.7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent or the other Secured Parties to
seek and obtain specific performance of other obligations of the Grantors
contained in this Security Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against the Grantors.

 

7.6.     Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.

 

7.7.     No Waiver; Amendments; Cumulative Remedies. No failure or delay by the
Administrative Agent or any other Secured Party in exercising any right or power
under this Security Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the other Secured Parties hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Security Agreement or consent
to any departure by the Grantor therefrom shall in any event be effective unless
in writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth.

 

 
21

--------------------------------------------------------------------------------

 

 

7.8.     Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction, and
to this end the provisions of this Security Agreement are declared to be
severable..

 

7.9.     Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

7.10.     Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

 

7.11.     Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

7.12.     Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and, to the extent provided in the Credit Agreement in
the audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

 

 
22

--------------------------------------------------------------------------------

 

 

7.13.     Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.

 

7.14.     Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full in cash (or with respect to any
outstanding Letters of Credit, a cash deposit (or at the discretion of the
Administrative Agent, a back up standby Letter of Credit reasonably satisfactory
to the Administrative Agent and the Issuing Bank) has been delivered to the
Administrative Agent as required by the Credit Agreement) and no commitments of
the Administrative Agent or the Lenders which would give rise to any Secured
Obligations are outstanding.

 

7.15.     Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.

 

7.16.     CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

7.17.     CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

 
23

--------------------------------------------------------------------------------

 

 

7.18.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

7.19.     Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the other Secured Parties, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, fees, costs, and expenses of any kind and nature (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Administrative Agent or any Secured Party is a party thereto) imposed
on, incurred by or asserted against the Administrative Agent or the other
Secured Parties, or their respective successors, assigns, agents and employees,
in any way relating to or arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the other Secured Parties or any
Grantor, and any claim for Patent, Trademark or Copyright infringement).

 

7.20.     Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

ARTICLE VIII.
NOTICES

 

8.1.     Sending Notices. Any notice required or permitted to be given to any
Grantor under this Security Agreement shall be addressed to the Borrower and
sent in accordance with Section 9.01 of the Credit Agreement.

 

8.2.     Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

 

ARTICLE IX.
THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

 

 

[Signatures Immediately Follow]

 

 
24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

 



 

GRANTORS:

           

LANDEC CORPORATION

                    By: /s/ Greg Skinner     Name: Greg Skinner     Title: Chief
Financial Officer and Vice President of Finance            

APIO, INC.

                   

By:

/s/ Greg Skinner     Name: Greg Skinner    

Title:

Vice President            

LIFECORE BIOMEDICAL, INC.

                   

By:

/s/ Greg Skinner     Name: Greg Skinner    

Title:

Vice President            

LIFECORE BIOMEDICAL, LLC

                   

By:

/s/ Greg Skinner     Name: Greg Skinner    

Title:

Vice President            

CAL EX TRADING COMPANY

                   

By:

/s/ Greg Skinner     Name: Greg Skinner    

Title:

Vice President            

GREENLINE LOGISTICS, INC.

                    By: /s/ Greg Skinner    

Name:

Greg Skinner    

Title:

Vice President  



  

Signature Page to Pledge and Security Agreement

 

 


--------------------------------------------------------------------------------

 



 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

            By: /s/ Peter Jaeschke    

Name:

Peter Jaeschke    

Title:

Vice President  

  



Signature Page to Pledge and Security Agreement

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.8 and 3.9 of Security Agreement)

 

INFORMATION AND COLLATERAL LOCATIONS OF BORROWER

 

 

I. Grantor

II. State of Incorporation or Organization

III. Type of Entity

IV. Organizational Number

V. Federal Identification Number

Chief Executive Office

LANDEC CORPORATION

DELAWARE

CORPORATION

4356515

94-3025618

3603 Haven Avenue, Menlo Park, CA 94025

LIFECORE BIOMEDICAL, INC.

DELAWARE

CORPORATION

4517189

74-3254579

3515 Lyman Boulevard, Chaska, MN 55318

LIFECORE BIOMEDICAL, LLC

MINNESOTA

LIMITED LIABILITY COMPANY

2701712

74-3254579

3515 Lyman Boulevard, Chaska, MN 55318

APIO, INC.

DELAWARE

CORPORATION

2863977

77-0528042

4575 W. Main Street, Guadalupe, CA 93434

GREENLINE LOGISTICS, INC.

OHIO

CORPORATION

1094684

34-1897402

4575 W. Main Street, Guadalupe, CA 93434

CAL EX TRADING COMPANY

DELAWARE

CORPORATION

3513748

01-0663867

290 Station Way, Suite B, Arroyo Grande, CA 93420

 

 


--------------------------------------------------------------------------------

 

 

VII.     Locations of Collateral:

 

 

Grantor

Address

Owned, Leased or Operated by Third Party

Name and Address of Owner (if leased) or Third-Party Operator (if operated by a
third party)

Landec Corporation

3603 Haven Avenue

Menlo Park, CA 94025

Leased

B.I.G. Sunny-Park, LLC. Mailing address is c/o Brown & Kauffman Associates

1733 Woodside Road, Suite 360, Redwood City, CA 94061

Landec Corporation

450 Charcot Avenue

San Jose, CA 95131

Operated by Third Party

Corodata Records Management, Inc.

450 Charcot Avenue

San Jose, CA 95131

Lifecore Biomedical, Inc.

3515 Lyman Boulevard Chaska, MN 55318

Owned

N/A

Lifecore Biomedical, LLC

3515 Lyman Boulevard Chaska, MN 55318

Owned

N/A

Lifecore Biomedical, LLC

1245 Lakeview Drive

Chaska, MN 55318

Leased

1245 LLP

8821 Sunset Trail

Chanhassen, MN 55317

Lifecore Biomedical, LLC

9450 West Bloomington Freeway

Bloomington, MN 55431

Operated by Third Party

Iron Mountain

9450 West Bloomington Freeway

Bloomington, MN 55431

Lifecore Biomedical, LLC

13700 Water Tower Circle

Plymouth, MN 55441

Operated by Third Party

Advanced Records Management (ARM)

13700 Water Tower Circle

Plymouth, MN 55441

Apio, Inc.

4575 W. Main Street, Guadalupe, CA 93434

Owned

N/A

Apio, Inc.

4595 W. Main Street, Guadalupe, CA 93434

Owned

N/A

Apio, Inc.

corner of 4th Street and Obispo Street,

Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Apio, Inc.

12700 S Dixie Highway, Bowling Green, OH 43402

Owned

N/A

 

 

 


--------------------------------------------------------------------------------

 

 

Grantor Address Owned, Leased or Operated by Third Party Name and Address of
Owner (if leased) or Third-Party Operator (if operated by a third party)

GreenLine Logistics, Inc.

11 Stone Castle Rd.,
Rock Tavern, NY 12575

Leased

Leroy Holding Company, Inc.

26 Main Street

Rock Tavern, NY 12204

Apio, Inc.

26 Industrial Drive
Hanover, PA 17331

Owned

N/A

Apio, Inc.

9095 17th Place
Vero Beach, FL 32966

Leased

GreenLine Florida Properties, LLC.

519 W. Wooster Street

Bowling Green, OH 43402

GreenLine Logistics, Inc.

205 Bryant Blvd
Rock Hill, SC 29732

Owned

N/A

Apio, Inc.

P-501 Road 2

McClure, OH 43534

Leased

GreenLine Farms, LLC.

519 W. Wooster Street

Bowling Green, OH 43402

Apio, Inc.

4721 W. Main Street, Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Apio, Inc.

4719 W. Main Street, Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Cal Ex Trading Company

290 Station Way, Suite B, Arroyo Grande, CA 93420

Leased

Nipomo Property Management

185 W. Tefft Street

Nipomo, CA 93444

Apio, Inc.

P.O. Box 1469, Easley, SC 29641

Operated by Third Party

Ortec, Inc.,

P.O. Box 1469

Easley, SC 29641

Apio, Inc.

576 College Commerce Way, Upland, CA 91786

Operated by Third Party

CCL Label

576 College Commerce Way Upland, CA 91786

Apio, Inc.

381 Geneva Ave., Tallmadge, OH 44278

Operated by Third Party

Derma-Med Coating Co LLC. 381 Geneva Ave.

Tallmadge, OH 44278

Apio, Inc.

210 Kansas City Avenue, Shreveport, LA 71107

Operated by Third Party

Printpack, Inc.

210 Kansas City Avenue Shreveport, LA 71107

 

 


--------------------------------------------------------------------------------

 

 

Grantor Address Owned, Leased or Operated by Third Party Name and Address of
Owner (if leased) or Third-Party Operator (if operated by a third party)

Apio, Inc.

Caretera Panamericana Km. 291-1

 

Colonia La Fortaleza C.P. 38300

 

Cortazar, Guanajuato; México

 

Operated by Third Party

Empacadora GAB

Caretera Panamericana Km. 291-1

 

Colonia La Fortaleza C.P. 38300

 

Cortazar, Guanajuato; México

 

Apio, Inc.

140 Hind Lane

San Luis Obispo, CA  93401

Operated by Third Party

DocuTeam

140 Hind Lane

San Luis Obispo, CA  93401

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

(See Section 3.5 of Security Agreement)

 

DEPOSIT ACCOUNTS

 

 

Name of Grantor

Name of Institution

Account Number

Landec Corporation

Wells Fargo

 

 

Citibank

Stifel

4121051650

4121051734

4121051726

30923068

SAT 1050-0684

Apio, Inc.

Wells Fargo

4122272867

4121051536

9600109901

4010014462

1AB26091

Apio Cooling A California Limited Partnership

Wells Fargo

4121051544

GreenLine Logistics, Inc.

Wells Fargo

4122349145

Cal-Ex Trading Company

Wells Fargo

9675451497

4121051551

Lifecore Biomedical, LLC.

BMO Harris Bank

317-566-8

317-489-8

317-567-6

317-459-6

317-568-4

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

(See Section 3.7 of Security Agreement)

 

LETTER-OF-CREDIT RIGHTS

 

None.

 

 

 

 

 

 

 

CHATTEL PAPER

 

None.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D

(See Section 3.10 and 3.11 of Security Agreement)

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

Name of Grantor

Patent Description

Patent Number

Issue Date

Landec Corporation

Gas Perm. Membrane

6,376,032

4/23/02

Landec Corporation

Pkg Biol Mat.

6,548,132

4/15/03

Apio, Inc.

Party Tray Cover

D482,280

11/18/03

Apio, Inc.

Party Tray

7,083,818

8/1/06

Landec Corporation

Gas Perm Memb

7,169,451

1/30/07

Apio, Inc.

Gas Perm Memb

7,329,452

2/12/08

Apio, Inc.

Pkg Resp Bio.

7,601,374

10/13/09

Landec Corporation

Pkg resp Biol

8,092,848

1/10/12

Apio, Inc.

Pkg Bananas

8,110,232

2/7/12

Apio, Inc.

Pkg Resp Bio materials

8,828,463

9/9/14

Apio, Inc.

Comb Atmos Cont Members

9,034,405

5/19/15

Apio, Inc.

Packaging

9,034,408

5/19/15

Apio, Inc.

Atmos Control Biol mat

9,185,920

11/17/15

Landec Corporation

Aq. Emulsions

6,199,318

3/13/01

Landec Corporation

Aq. Emulsions

6,540,984*

4/1/03

Landec Corporation

Select. Treat. Seeds

7,182,951

2/27/07

Landec Corporation

Encap active ag

6,224,793

5/1/01

Landec Corporation

Poly Mod. Ag.

6,255,367

7/3/01

Landec Corporation

Poly Mod. Ag.

6,831,116

12/14/04

Landec Corporation

Aq. Emulsions

6,540,984*

4/1/03

Landec Corporation

Poly Thicken.

6,989,417

1/24/06

Landec Corporation

Aq. Emulsions

7,175,832

2/13/07

Landec Corporation

Poly Thicken

7,449,511

11/11/08

Apio, Inc.

Aq Disp Cryst Poly & Uses

9,185,920

2/16/16

Landec Corporation

Del of Bioactive

8,114,883

2/14/12

Landec Corporation

Method of Form Cont rel Pharm

8,399,007

3/19/13

Landec Corporation

Systems & methods for del of mat’ls

8,524,259

9/3/13

Landec Corporation

Systems &methods for del of mat’ls

8,529,922

9/10/13

Landec Corporation

Del of Drugs

8,956,602

2/17/15

Landec Corporation

Article w/shape

7,291,389

11/06/07

Landec Corporation

Thermo Indicate

8,911,861

12/16/14

Landec Corporation

Polymeric Thickeners For Oil-Continig Compositions

7,101,928

09/05/06

 

 


--------------------------------------------------------------------------------

 

  

PATENT APPLICATIONS

 

Name of Grantor

Patent Application

Application Filing Date

Application Serial Number

Landec Corporation

Thermochromic Indicators

04/13/2016

U.S. Application No. 15/097,987

Landec Corporation

Thermochromic Indicators

12/15/2014

U.S. Application No. 14/571,256

Landec Corporation

Ionic/Ionogenic Comb Copolymer Compositions And Personal Care Products
Containing THE SAME

08/03/2012

U.S. Application No. 13/566,056

Landec Corporation

Cationic/Cationogenic Comb Copolymer Compositions and Personal Care Products
Containing the Same

02/25/2011

U.S. Application No. 13/035,383

Apio, Inc.

Atmosphere Control Around Respiring Biological Materials

11/16/2015

U.S. Patent Application No. 14/943,022

Apio, Inc.

Packaging and Methods of Use For Respiring Biological Materials

09/08/2014

U.S. Patent Application No. 14/480,625

Landec Corporation

Compositions and Methods for the Controlled Release of Active Ingredients

03/13/2014

US Application No. 14/210,149

 

 


--------------------------------------------------------------------------------

 

 

TRADEMARKS

 

Name of Grantor

Trademark

Registration Date

Registration Number

Jurisdiction

Lifecore Biomedical, LLC

CORGEL

10/5/2010

3,856,330

United States Of America

Lifecore Biomedical, LLC

LIFECORE

1/26/1996

TMA453046

Canada

Lifecore Biomedical, LLC

LIFECORE

10/14/1994

94517173

France

Lifecore Biomedical, LLC

LIFECORE

10/7/1996

1605178

Italy

Lifecore Biomedical, LLC

LIFECORE

4/12/2005

2,939,113

United States Of America

Lifecore Biomedical, LLC

LIFECORE

5/17/1988

1,488,016

United States Of America

Lifecore Biomedical, LLC

LUROCOAT

3/18/2010

2353771

Argentina

Lifecore Biomedical, LLC

LUROCOAT

3/18/2010

2353771

Argentina

Lifecore Biomedical, LLC

LUROCOAT

12/17/1991

1,668,206

United States Of America

Lifecore Biomedical, LLC

ORTHOLURE

7/14/2008

4509834

China

Lifecore Biomedical, LLC

ORTHOLURE

9/14/2008

4907915

China

Lifecore Biomedical, LLC

ORTHOLURE (in Chinese Characters)

9/14/2008

4907913

China

Lifecore Biomedical, LLC

ORTHOLURE (in Chinese Characters)

2/14/2009

4907914

China

Lifecore Biomedical, LLC

RESTOR

4/8/2008

743138

Republic Of Korea

Lifecore Biomedical, LLC

REVITALURE

8/7/2008

6233316

European Community

 

See additional below.

 

 
 

--------------------------------------------------------------------------------

 

 

TRADEMARK APPLICATIONS

 

[b1.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b4.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b5.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b6.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b7.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b8.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b9.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b10.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b11.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b12.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b13.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

[b14.jpg]

 

 


--------------------------------------------------------------------------------

 

 

COPYRIGHTS

 

Name of Grantor

Copyright

Registration Date

Registration Number

Apio, Inc.

FRENCH BEANS LABEL

5/29/08

VA 1664798

Apio, Inc

MASHABLES BUTTERNUT SQUASH

6/4/08

VA 1713914

Apio, Inc

HARICOT VERT FRENCH BEANS LABEL

5/27/08

VA 1655108

Apio, Inc

ZUCCHINI SQUASH PACKAGING

5/29/08

VA 1664797

Apio, Inc.

FRENCH BEANS LABEL

5/29/08

VA 1664798

 

COPYRIGHT APPLICATIONS

 

None.

 

Name of Grantor

Copyright Application

Application Filing Date

Application Serial Number

               

 

INTELLECTUAL PROPERTY LICENSES

 

None.

 

Name of Grantor

Name of Agreement

Date of Agreement

Parties to Agreement

               

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT E

(See Section 3.11 of Security Agreement)

 

TITLE DOCUMENTS

 

I. Vehicles subject to certificates of title:

 

None.

 

Name of Grantor

Description

Title Number

State Where Issued

                       

 

 

II. Aircraft/engines/parts, ships, railcars and other vehicles governed by
federal statute:

 

 

None.

 

Name of Grantor

Description

Registration Number

                 

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

(See Section 3.11 of Security Agreement)

 

FIXTURES

 

 

I. Legal description, county and street address of property on which Fixtures
are located (by Grantor):

 

None.

 

 

II. Name and Address of Record Owner:

 

                                                                      

                                                                      

                                                                      

                                                                      

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

 

STOCKS

 

Name of Grantor

Issuer

Certificate Number(s)

Number of Shares

Class of Stock

Percentage of Outstanding Shares

Landec Corporation

Apio, Inc.

CS-27

100

Common Stock

100%

Landec Corporation

Lifecore Biomedical, Inc.

1

2,352,941

Common Stock

100%

Apio, Inc.

Cal Ex Trading Company

CS-2

2,000

Common Stock

100%

Apio, Inc.

GreenLine Logistics, Inc.

2

850

Common Stock

100%

 

 

BONDS

 

Name of Grantor

Issuer

Number

Face Amount

Coupon Rate

Maturity

                                               

 

 

GOVERNMENT SECURITIES

 

Name of Grantor

Issuer

Number

Type

Face Amount

Coupon Rate

Maturity

                                                       

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

Issuer

Description of Collateral

Percentage Ownership Interest

Lifecore Biomedical, Inc.

Lifecore Biomedical, LLC

14,117,697 common units

100%

Apio, Inc.

Apio Cooling A California Limited Partnership

60% of partnership interests held by Apio, Inc. (Uncertificated)

60%

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT H

(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Grantor

Office

LANDEC CORPORATION

DELAWARE

LIFECORE BIOMEDICAL, INC.

DELAWARE

LIFECORE BIOMEDICAL, LLC

MINNESOTA

APIO, INC.

DELAWARE

GREENLINE LOGISTICS, INC.

OHIO

CAL EX TRADING COMPANY

DELAWARE

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT I

(See Definition of “Commercial Tort Claim”)

 

COMMERCIAL TORT CLAIMS

 

None.

 

Name of Grantor

Description of Claim

Parties

Case Number; Name of Court where Case was Filed

               

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT J

(See Section 4.8 of Security Agreement)

 

AMENDMENT

 

 

 

This Amendment, dated ________________, ___ is delivered pursuant to Section 4.8
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated September [__], 2016,
between the undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent, (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in the Security Agreement.

 

 

 

 

                                                                    

 

           

 

By:

 

 

Name:                                                         

 

  Title:                                                             

 

 


--------------------------------------------------------------------------------

 

 

Schedule I to Amendment to Security Agreement

 

COMMERCIAL TORT CLAIMS

 

{NOTE: SPECIFICALLY DESCRIBE THE CLAIM (I.E. PARTIES, DESCRIPTION OF THE
DISPUTE, CASE NUMBER – IF AVAILABLE) - SEE OFFICIAL COMMENT 5 TO SECTION 9-108
OF THE UCC}.

 

Name of Grantor

Description of Claim

Parties

Case Number; Name of Court where Case was Filed

               

 

 


--------------------------------------------------------------------------------

 

 

ANNEX I TO PLEDGE AND SECURITY AGREEMENT

 

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of September [__], 2016, by and among Landec Corporation,
a Delaware corporation (the “Borrower”), the Loan Guarantors party thereto
(“Loan Guarantors”), and certain other entities which become parties to the
Security Agreement from time to time, including, without limitation, those that
become party thereto by executing a Security Agreement Supplement in
substantially the form hereof (such parties, including the undersigned, together
with the Borrower and the Loan Guarantors, the “Grantors”), in favor of JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), for the
benefit of the Secured Parties under the Credit Agreement. Each capitalized
terms used herein and not defined herein shall have the meanings given to it in
the Security Agreement.

 

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[__________________________] [corporation] [partnership] [limited liability
company] (the “New Grantor”) agrees to become, and does hereby become, a Grantor
under the Security Agreement and agrees to be bound by such Security Agreement
as if originally a party thereto. The New Grantor hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Grantor’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Secured Obligations.

 

By its execution below, the New Grantor represents and warrants as to itself
that all of the representations and warranties contained in the Security
Agreement are true and correct in all respects as of the date hereof. The New
Grantor represents and warrants that the supplements to the Exhibits to the
Security Agreement attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Security Agreement. The New Grantor shall take all steps necessary to perfect,
in favor of the Administrative Agent, a first-priority security interest in and
lien against the New Grantor’s Collateral, including, without limitation,
delivering all certificated Pledged Collateral to the Administrative Agent (and
other Collateral required to be delivered under the Security Agreement), and
taking all steps necessary to properly perfect the Administrative Agent’s
interest in any uncertificated Pledged Collateral.

 

IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [__________________] [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Security Agreement as of this ___________ day of
____________, ____.

 

 

 

[NAME OF NEW GRANTOR]

       

 

By:                                                                            

 

Name:                                                                       

Title:                                                                         

 

 